Order issued May 22, 2014 Withdrawn; Appeal Reinstated and Order filed
May 29, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00512-CR
                                ____________

                          RONALD CROW, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16373


                                     ORDER

      The reporter’s record in this case was due September 30, 2013. See Tex. R.
App. P. 35.1. On October 8, 2013, this court received notice from the official court
reporter for the 21st District Court that appellant had not made payment
arrangements for the record. On May 22, 2014, appellant filed a motion to extend
time to file his brief in which he stated he made an initial payment for the record.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Wendy L. Kirby, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. Appellant’s brief is due 30
days after the reporter’s record is filed.

                                    PER CURIAM